Exhibit 10.59

PRITZKER REALTY GROUP, L.P.

71 South Wacker Drive, 47th Floor

Chicago, Illinois 60606

January 11, 2012

Hyatt Hotels Corporation

71 South Wacker Drive, 12th Floor

Chicago, Illinois 60606

 

Re: Termination of Omnibus Office Services Agreement

Ladies and Gentlemen:

Reference is hereby made to that certain Omnibus Office Services Agreement dated
as of August 3, 2006 (the “Services Agreement”), by and among CC – Development
Group, Inc., a Delaware corporation, Diversified Financial Management Corp., a
Delaware corporation, H Group Holding, Inc., a Delaware corporation, Hyatt
Hotels Corporation, a Delaware corporation formerly known as Global Hyatt
Corporation (“Hyatt”), The Pritzker Organization, L.L.C., a Delaware limited
liability company, Pritzker Family Office, L.L.C., an Illinois limited liability
company, and Pritzker Realty Group, L.P., an Illinois limited partnership
(“Administrator”). Capitalized terms not otherwise defined herein shall have the
same meanings as are ascribed to such terms in the Services Agreement. Please be
advised that the parties to the Services Agreement other than Hyatt have under a
separate document agreed to terminate their participation in the Services
Agreement effective as of December 31, 2011.

Please allow this letter to memorialize the mutual agreement of Administrator
and Hyatt to terminate Hyatt’s participation in the Services Agreement effective
as of December 31, 2011.

Pursuant to Section 2, upon termination of Hyatt’s participation in the Services
Agreement, Administrator shall be entitled to reimbursement from Hyatt for costs
and obligations incurred and any Advances made through the date of termination.

Very truly yours,

 

PRITZKER REALTY GROUP, L.P., an Illinois limited partnership By:   PRGP Corp., a
Delaware corporation,   its general partner   By:  

/s/ John Kevin Poorman

  Print Name:  

John Kevin Poorman

  Title:  

Vice President

 



--------------------------------------------------------------------------------

Pritzker Realty Group, L.P.

January 11, 2012

Page 2

 

ACKNOWLEDGED AND AGREED:

 

HYATT HOTELS CORPORATION, a Delaware corporation By:  

/s/ Rena Hozore Reiss

Name:  

Rena Hozore Reiss

Its:  

Exec. V.P., General Counsel and Secretary

 

cc: Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661

Attn: Seth R. Madorsky, Esq.

50695162